IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              Assigned on Briefs May 23, 2001

                    STATE OF TENNESSEE v. LEWIS WOODY

                       Appeal from the Criminal Court for Knox County
                          No. 59538    Mary Beth Leibowitz, Judge



                                  No. E2000-01363-CCA-R3-CD
                                         August 2, 2001

The Defendant, Lewis Woody, filed a notice of appeal which we construe to appeal the judgments
of conviction for two forgeries resulting from a negotiated plea agreement, and he also included
within the notice, an appeal from the trial court’s order denying his motion to tax costs to the State
and to “quash execution of garnishment.” For the reasons set forth herein, we dismiss his appeal.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL , J., delivered the opinion of the court, in which GARY R. WADE , P.J. and
ROBERT W. WEDEMEYER , J., joined.

Lewis Woody, Mountain City, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Patricia C. Kussmann, Assistant Attorney
General; Randall E. Nichols, District Attorney General; and Leon Franks, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

       On January 20, 1999, the Defendant entered guilty pleas in the Criminal Court of Knox
County to two counts of forgery. From the record, it appears that this was a negotiated plea
agreement as to the offenses to which he was pleading guilty, the length of the sentences, and the
requirement that the sentences be served consecutively. The notice of appeal was not filed until
approximately one and one-half (1 ½ ) years later, on June 12, 2000.

        The Defendant does not have the right to appeal as of right, pursuant to Rule 3 of the
Tennessee Rules of Appellate Procedure, a negotiated plea agreement wherein he has agreed to the
offenses to which he pleads guilty and all aspects of the sentencing. See Tenn. R. App. P. 3; see e.g.,
State v. Leath, 977 S.W.2d 132 (Tenn. Crim. App. 1998). In any event, the notice of appeal was not
timely filed. While the timely filing of a notice of appeal may be waived in the interest of justice,
Tenn. R. App. P. 4(a), there is nothing in the record to indicate that the timely filing of a notice of
appeal, even if appropriate, should be waived. Therefore, Defendant’s appeal, insofar as it attacks
the original judgments of conviction and sentencing in this case is hereby dismissed.

        There are no transcripts to any proceedings in this case and the appellate record consists
entirely of the technical record. At some point, Defendant was placed on unsupervised probation
for the sentences resulting from the forgery convictions. Apparently, the probated sentence was
revoked because Defendant committed additional crimes, and he was again incarcerated. The
Defendant alleges that there was an execution by garnishment upon his prison inmate account to pay
“costs and fees” related to the forgery convictions. The Defendant filed a motion in the Criminal
Court of Knox County, asserting that he was indigent, and that the “costs and fees” should be taxed
to the State and that the trial court should enter an order to “quash” the garnishment. The trial court
denied the motion in an order filed May 16, 2000, stating therein “that state law requires funds be
taken from the inmate trust fund regardless of whether the defendant is an indigent or not in the trial
court and that the Court has no authority to require the State to do otherwise.”

        This Court has previously held that a lawsuit to enjoin the Department of Correction from
collecting court costs from an inmate’s trust account is not among the listed enumerated causes of
action which may be appealed as of right pursuant to Tennessee Rule Appellate Procedure 3(b). See
State v. Charles J. Smigelski, No. E2000-00533-CCA-R3-CD, 2001 WL 87640, at *2 (Tenn. Crim.
App., Knoxville, Feb. 2, 2001).

        The order from which Defendant seeks relief is not an interlocutory order, so therefore appeal
would also not lie pursuant to Rule 9 or Rule 10 of the Tennessee Rules of Appellate Procedure.
Therefore, if the Defendant were entitled to relief in this court, it would be pursuant to writ of
certiorari. See Leath, 977 S.W.2d at 135. However, we decline to treat this as a petition for writ of
certiorari as a panel of this Court did in Leath, and therefore hold, pursuant to Smigelski, that
Defendant’s appeal from the trial court’s order denying his “Motion for Tax to State to Quash
Execution of Garnishment” must also be dismissed.

       Accordingly, the Defendant’s appeal is dismissed.

                                                       ___________________________________
                                                       THOMAS T. WOODALL, JUDGE




                                                 -2-